Name: Commission Regulation (EEC) No 3023/85 of 30 October 1985 amending Regulation (EEC) No 2670/85 on the sale at prices fixed at a standard rate in advance of certain bone-in beef held by certain intervention agencies and intended for export
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 289/ 16 Official Journal of the European Communities 31 . 10 . 85 COMMISSION REGULATION (EEC) No 3023/85 of 30 October 1985 amending Regulation (EEC) No 2670/85 on the sale at prices fixed at a standard rate in advance of certain bone-in beef held by certain intervention agencies and intended for export 3 . By way of derogation to Article 13(1 ) of Regulation (EEC) No 1687/76, the aforesaid purchase security may be lodged in the Member State where the initial purchase application was made . The relevant bodies of the Member States concerned :  shall send written confirmation to the compe ­ tent bodies of the other Member States concerned as regards the lodging of the secu ­ rity,  shall not release the security until they have received written confirmation from the compe ­ tent bodies of the other Member States concerned to the effect that the proof required for such release has been furnished .' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by the Act of Accession of Greece, and in particular Article 7 (3) thereof, Whereas Article 5 of Commission Regulation (EEC) No 2670/85 (2) lays down that initial and additional purchase applications may be made in different Member States ; whereas it should be stipulated that the purchase security referred to in Article 7 of the said Regulation can be lodged in the Member State where the initial purchase application was submitted ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal , HAS ADOPTED THIS REGULATION : Article 1 The following paragraph is added to Article 7 of Regu ­ lation (EEC) No 2670/85 : Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 24 September 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 October 1985. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148 , 28 . 6 . 1968 , p . 24 . (2) OJ No L 253 , 24 . 9 . 1985, p . 8 .